Citation Nr: 1118653	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the medial lateral meniscus, left knee.

2.  Entitlement to an increased initial rating for residuals of right knee strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at an April 2011 video teleconference hearing.

The issue of entitlement to an initial rating in excess of 10 percent for degenerative changes to the medial lateral meniscus, left knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 2001 to May 2007.

2.	On April 4, 2011, at the time of the personal hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal with respect to the issue of entitlement to an initial increased rating for residuals of a right knee strain is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met as to this issue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal with respect to the issue of entitlement to an initial increased rating for residuals of a right knee strain, and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.


ORDER

The appeal of the issue of entitlement to an increased initial rating for residuals of a right knee strain is dismissed.


REMAND

The Veteran contends that the symptoms of the degenerative changes, medial lateral meniscus, left knee, are more severe than are contemplated by the currently assigned 10 percent rating.  

At his April 2011 hearing, the Veteran contended that his left knee disorder got worse since the time of his most recent VA examination.  He also contended that more recent VA treatment records would document the worsening of his left knee disorder.  It was initially indicated that the VA records would be obtained administratively, but this did not occur.  Under these circumstances, a new VA examination should be conducted in order to ascertain the current severity of the Veteran's left knee disorder.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination). More recent VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain copies of the Veteran's VA treatment records for the period from April 1, 2010 to the present.  If the records cannot be obtained, then the claims file should document the efforts that were made to obtain the records and the Veteran and his representative should be notified of VA's inability to obtain the records.  Treatment at the Fayetteville, VA Medical Center has been reported.

2.  Then, the Veteran should be afforded  a new VA examination to determine the current severity of his left knee disorder.  The examiner should review the claims file and state that this was done in his or her report.  The examiner should fully set forth all symptoms and functional effects of the Veteran's left knee disability in the report of examination.  All clinical tests should be accomplished and all clinical findings reported in detail.  Ranges of motion should be set forth, any instability should be identified, and impairment, if any on repetitive testing should be set out, as should all other pertinent findings.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


